FILED
                           NOT FOR PUBLICATION
                                                                           MAY 16 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


VICTOR FIERROS,                                  No. 14-56207

              Plaintiff - Appellant,             D.C. No. 2:13-cv-03839-SP

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security
Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                      Sheri Pym, Magistrate Judge, Presiding

                              Submitted May 4, 2016**
                                Pasadena, California

Before: W. FLETCHER and GOULD, Circuit Judges and LEMELLE,*** Senior
District Judge.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ivan L.R. Lemelle, Senior District Judge for the U.S.
District Court for the Eastern District of Louisiana, sitting by designation.
      Victor Fierros appeals the district court’s judgment affirming the

Commissioner of Social Security Administration’s denial of his application for

disability benefits and supplemental income under the Social Security Act. Fierros

alleges disability due to severe anxiety and cognitive impairments. The

Administrative Law Judge (ALJ) determined that Fierros can perform jobs that

exist in significant numbers in the national economy.

      Fierros contends that the ALJ could not legitimately reject the opinion of

treating psychiatrist Dr. Khashayar while accepting the opinion of consultive

examiner Dr. Gamboa, given that the doctors’ findings were substantially similar.

While Fierros contended in the district court that the ALJ improperly rejected Dr.

Khashayar’s opinion, this appeal is the first time he pursues the theory that the two

doctors’ opinions were so similar that the ALJ erred in accepting one while

rejecting the other.

      As a general rule, we do not consider an issue raised for the first time on

appeal. Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006). However, we have

recognized three exceptions: 1) to prevent a miscarriage of justice; 2) when a

change in law raises a new issue while an appeal is pending; and 3) when an issue

is one of pure law and either does not depend on the factual record developed

below, or the pertinent record has been fully developed. Id. None of these


                                         -2-
exceptions applies here. Applying the rule on waiver does not create a miscarriage

of justice, because Fierros had the opportunity to present his theory to the ALJ or

to the district court. There has been no change in law. And Fierros has not

presented a question of pure law, because his disagreement is based on the ALJ’s

treatment of the facts.

      AFFIRMED.




                                         -3-